—Appeal by the defendant from a judgment of the County Court, Westchester County (Perone, J.), rendered January 6, 2000, convicting him of sodomy in the first degree (two counts) and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, after conducting the requisite examination, the County Court had ample basis upon which to ascertain that the 10-year-old victim understood the importance of testifying truthfully and the nature of an oath (see, CPL 60.20 [2]; People v Rosado, 157 AD2d 754; People v Lang, 122 AD2d 226). Accordingly, the County Court providently exercised its discretion in determining that the victim was competent to testify under oath (see, People v Nisoff, 36 NY2d 560).
The defendant failed to preserve for appellate review his argument that the evidence was legally insufficient to convict him of two counts of sodomy in the first degree and endangering the welfare of a child (see, People v Gray, 86 NY2d 10; CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15).
The defendant’s remaining contentions are without merit. Krausman, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.